Exhibit 10.1

RESTORATION ROBOTICS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Mark Hair (“Executive”) and Restoration Robotics, Inc. (the “Company”)
(together referred to herein as the “Parties”), dated as of December 1, 2017 and
effective as of January 5, 2018 (the date Executive actually commences
employment with the Company, the “Effective Date”).

R E C I T A L S

A.    The Company desires to assure itself of the services of Executive by
engaging Executive to perform services under the terms hereof.

B.    Executive desires to provide services to the Company on the terms herein
provided effective as of the Effective Date.

C.    Certain capitalized terms used in this Agreement are defined in Section 11
below.

In consideration of the foregoing, and for other good and valuable
consideration, including the respective covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto agree as follows:

1.    Employment.

(a)    General. The Company shall employ Executive as a full-time employee of
the Company effective as of the Effective Date for the period and in the
position set forth in this Section 1, and upon the other terms and conditions
herein provided.

(b)    Position and Duties. Effective on the Effective Date, Executive:
(i) shall serve as the Chief Financial Officer of the Company, with
responsibilities, duties and authority usual and customary for such position,
subject to direction by the Chief Executive Officer of the Company; (ii) shall
report directly to the Chief Executive Officer of the Company; and (iii) agrees
promptly and faithfully to comply with all present and future policies,
requirements, directions, requests and rules and regulations of the Company in
connection with the Company’s business. Executive shall also serve in such other
capacity or capacities as the Company may from time to time prescribe.

(c)    Location. Executive shall be based at the Company’s offices located in
San Jose, California, except for such travel as may be necessary to fulfill
Executive’s duties and responsibilities.

(d)    Exclusivity. Except with the prior written approval of the Chief
Executive Officer of the Company (which the Chief Executive Officer of the
Company may



--------------------------------------------------------------------------------

grant or withhold in his or her sole and absolute discretion), Executive shall
devote Executive’s entire working time, attention and energies to the business
of the Company and shall not (i) accept any other employment or consultancy;
(ii) serve on the board of directors or similar body of any other entity; or
(iii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that is or may be competitive with, or that
might place Executive in a competing position to, that of the Company or any of
its subsidiaries or affiliates. Notwithstanding the foregoing, Executive may
devote reasonable time to unpaid activities such as supervision of personal
investments and activities involving professional, charitable, educational,
religious, civic and similar types of activities, speaking engagements and
membership on committees, provided such activities do not individually or in the
aggregate interfere with the performance of Executive’s duties under this
Agreement, violate the Company’s standards of conduct then in effect, or raise a
conflict under the Company’s conflict of interest policies.

2.    Compensation and Related Matters.

(a)    Base Salary. Executive’s annual base salary (the “Base Salary”) will be
$285,000, less payroll deductions and all required withholdings, payable in
accordance with the Company’s normal payroll practices. The Board or a committee
of the Board shall review Executive’s Base Salary periodically.

(b)    Bonus. Executive will be eligible to receive a discretionary annual
performance bonus, with a target achievement of thirty percent (30%) of
Executive’s then-Base Salary (the “Annual Bonus”), provided that such Annual
Bonus may be less than the target achievement including zero. The Annual Bonus
amount payable shall be based on the achievement of performance goals to be
established by the Company, it its sole discretion. The Board or a committee of
the Board shall review Executive’s Annual Bonus periodically. Any Annual Bonus
earned by Executive pursuant to this section shall be paid to Executive, less
authorized deductions and required withholding obligations, within two and a
half months following the end of the fiscal year to which the bonus relates. Any
Annual Bonus earned for the current fiscal year during the Effective Date shall
be pro-rated for the partial year of service. Executive hereby acknowledges and
agrees that nothing contained herein confers upon Executive any right to an
Annual Bonus in any calendar year, and that whether the Company pays Executive
an Annual Bonus will be determined by the Board or a committee of the Board in
its sole discretion.

(c)    Equity Awards. Following the Effective Date, Executive shall be granted,
subject to approval by the Board, an option to purchase 180,000 shares of the
Company’s common stock (the “Option”), with an exercise price per share equal to
the fair market value of a share of the Company’s common stock on the date of
grant, provided that Executive is employed by the Company on the date of grant.
Subject to Executive’s continued service with the Company through the applicable
vesting date, twenty five percent (25%) of the total number of shares subject to
the Option shall vest on the first anniversary of the Effective Date and 1/48th
of the total number of shares subject to the Option will vest on each monthly
anniversary of the

 

2



--------------------------------------------------------------------------------

Effective Date thereafter. The Option, and any shares acquired upon exercise,
will be subject to the terms and conditions of the Company’s equity incentive
plan and an option agreement to be entered into between Executive and the
Company.

(d)    Benefits. Executive may participate in such employee and executive
benefit plans and programs as the Company may from time to time offer to provide
to its executives, subject to the terms and conditions of such plans.
Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any, or any
particular, plan or benefits.

(e)    Vacation. Executive shall be entitled to vacation, sick leave, holidays
and other paid time-off benefits provided by the Company from time to time that
are applicable to the Company’s executive officers in accordance with Company
policy. The opportunity to take paid time off is contingent upon Executive’s
workload and ability to manage Executive’s schedule.

(f)    Business Expenses. The Company shall reimburse Executive for all
reasonable, documented, out-of-pocket travel and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures as in effect from time to time.

3.    Termination.

(a)    At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be “at-will,” as defined under
applicable law. This means that it is not for any specified period of time and
can be terminated by Executive or by the Company at any time, with or without
advance notice, and for any or no particular reason or cause. It also means that
Executive’s job duties, title and responsibility and reporting level, work
schedule, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with prospective effect, with or without notice,
at any time in the sole discretion of the Company. This “at-will” nature of
Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly authorized member of the Company (other than Executive). If
Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.

(b)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

 

3



--------------------------------------------------------------------------------

4.    Obligations upon Termination of Employment.

(a)    Executive’s Obligations. Executive hereby acknowledges and agrees that
all Personal Property (as defined below) and equipment furnished to, or prepared
by, Executive in the course of, or incident to, Executive’s employment, belongs
to the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else). For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), keys, building card keys, company credit
cards, telephone calling cards, computer hardware and software, laptop
computers, docking stations, cellular and portable telephone equipment, personal
digital assistant (PDA) devices, and all other proprietary information relating
to the business of the Company or its subsidiaries or affiliates. Following
termination, Executive shall not retain any written or other tangible material
containing any proprietary information of the Company or its subsidiaries or
affiliates. In addition, Executive shall continue to be subject to the
Confidential Information Agreement. The representations and warranties contained
herein and Executive’s obligations under this Section 4(a) and the Confidential
Information Agreement shall survive the termination of Executive’s employment
and the termination of this Agreement.

(b)    Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s Base Salary earned through Executive’s termination date
not theretofore paid, (ii) any expenses owed to Executive under Section 2(f)
above, (iii) any accrued but unused vacation pay owed to Executive pursuant to
Section 2(e) above, and (iv) any amount arising from Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 2(d) above, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.

(c)    Severance Payments upon a Covered Termination. If Executive experiences a
Covered Termination, and if Executive executes a general release of all claims
against the Company and its affiliates in a form acceptable to the Company (a
“Release of Claims”) that becomes effective and irrevocable within sixty
(60) days, or such shorter period of time specified by the Company, following
such Covered Termination, then in addition to any accrued obligations payable
under Section 4(b) above and subject to Executive’s continued compliance with
the Confidential Information Agreement, the Company shall provide Executive with
the following:

(i)    Severance. Executive shall be entitled to receive a lump sum cash payment
of Executive’s Base Salary at the rate in effect immediately prior to
Executive’s date of termination equal to six (6) months plus one additional
month for each full year of Executive’s service to the Company (such number of
months, the “Severance Period”). Such payment shall be made, less applicable
withholdings, on the first payroll date following the date the Release of

 

4



--------------------------------------------------------------------------------

Claims becomes effective and irrevocable. In addition, Executive shall be
eligible to receive his or her annual bonus for the year in which the Covered
Termination occurs to the extent earned based on the attainment of applicable
performance goals as determined by the Board in its sole discretion following
the end of the calendar year in which the Covered Termination occurs, pro-rated
based on the total number of days elapsed in the calendar year as of the date of
the Covered Termination. If and to the extent earned, such pro-rated bonus shall
be paid out at the same time annual bonuses are paid generally to senior
executives of the Company for the relevant year, less applicable withholdings,
but in no event later than March 15th of the year immediately following that in
which such pro-rated bonus is earned.

(ii)    Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or reimburse Executive for, the
premium for Executive and Executive’s covered dependents, less the amount of
Executive’s monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the date of
Executive’s Covered Termination through the earlier of (A) the last day of the
Severance Period following the date of the Covered Termination and (B) the date
Executive and Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s). Executive agrees to notify
the Company immediately if Executive becomes covered by a group health plan of a
subsequent employer. After the Company ceases to pay premiums pursuant to this
Section 4(c)(ii), Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance the provisions of COBRA.

(iii)    Equity Acceleration. The vesting and, if applicable, exercisability
shall be accelerated effective as of immediately prior to such Covered
Termination with respect to that number of shares subject to Executive’s then
outstanding equity awards that would have become vested and, if applicable,
exercisable during the period of time following the termination date as if
Executive had remained employed by the Company equal to the Severance Period.
Notwithstanding the foregoing, in the event the Covered Termination occurs
during a Change in Control Period, the vesting and, if applicable,
exercisability shall be accelerated effective as of immediately prior to such
Covered Termination with respect to 100% of the shares subject to Executive’s
then outstanding equity awards.

(d)    No Other Severance. The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, any severance plan/policy of the
Company.

(e)    No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party

 

5



--------------------------------------------------------------------------------

(f)    Certain Reductions. The Company shall reduce Executive’s severance
benefits under this Agreement, in whole or in part, by any other severance
benefits, pay in lieu of notice, or other similar benefits payable to Executive
by the Company in connection with Executive’s termination, including but not
limited to payments or benefits pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act, or (ii) any Company policy or practice providing for Executive
to remain on the payroll without being in active service for a limited period of
time after being given notice of the termination of Executive’s employment. The
benefits provided under this Agreement are intended to satisfy, to the greatest
extent possible, any and all statutory obligations that may arise out of
Executive’s termination of employment. Such reductions shall be applied on a
retroactive basis, with severance benefits previously paid being recharacterized
as payments pursuant to the Company’s statutory obligation.

5.    Limitation on Payments.

(a)    Notwithstanding anything in this Agreement to the contrary, if any
payment or distribution Executive would receive pursuant to this Agreement or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following alternative forms of payment would maximize Executive’s after-tax
proceeds: (A) payment in full of the entire amount of the Payment (a “Full
Payment”), or (B) payment of only a part of the Payment so that Executive
receives that largest Payment possible without being subject to the Excise Tax
(a “Reduced Payment”), whichever of the foregoing amounts, taking into account
the applicable federal, state and local income taxes and the Excise Tax (all
computed at the highest marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes), results in Executive’s receipt, on an after-tax basis, of the greater
amount of the Payment, notwithstanding that all or some portion the Payment may
be subject to the Excise Tax.

(b)    If a Reduced Payment is made pursuant to this Section 5, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits will occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of equity awards other than stock
options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits payable to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

 

6



--------------------------------------------------------------------------------

(c)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change in Control shall make all determinations required to be made under this
Section 5. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, group or
entity effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(d)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within thirty
(30) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company. If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

6.    Successors.

(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that the Company has on file
for Executive. In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of the General Counsel of the Company.

 

7



--------------------------------------------------------------------------------

8.    Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved solely and exclusively by final and binding
arbitration held in Santa Clara County, California through Judicial
Arbitration & Mediation Services (“JAMS”) in conformity with the then-existing
JAMS employment arbitration rules and California law. The arbitrator shall:
(a) provide adequate discovery for the resolution of the dispute; and (b) issue
a written arbitration decision, to include the arbitrator’s essential findings
and conclusions and a statement of the award. The arbitrator shall award the
prevailing Party attorneys’ fees and expert fees, if any. Notwithstanding the
foregoing, it is acknowledged that it will be impossible to measure in money the
damages that would be suffered if the Parties fail to comply with any of the
obligations imposed on them under Section 10(a) hereof, and that in the event of
any such failure, an aggrieved person will be irreparably damaged and will not
have an adequate remedy at law. Any such person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 10(a) of this Agreement, none of the Parties hereto shall raise the
defense that there is an adequate remedy at law. Executive and the Company
understand that by agreement to arbitrate any claim pursuant to this Section 8,
they will not have the right to have any Claim decided by a jury or a court, but
shall instead have any claim decided through arbitration. Executive and the
Company waive any constitutional or other right to bring claims covered by this
Agreement other than in their individual capacities. Except as may be prohibited
by applicable law, the foregoing waiver includes the ability to assert claims as
a plaintiff or class member in any purported class or representative proceeding.

9.    Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Executive shall take commercially reasonable efforts to reform such provision to
try to comply with or be exempt from Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provisions of Section 409A.

 

8



--------------------------------------------------------------------------------

(a)    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”) and,
except as provided under Section 9(b) of this Agreement, any such amount shall
not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(b)    Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the first day of the seventh (7th) month following the date of the Executive’s
Separation from Service, all payments deferred pursuant to this Section 9(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

(c)    Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(d)    Installments. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

10.    Miscellaneous Provisions.

(a)    Work Eligibility; Confidentiality Agreement. As a condition of
Executive’s employment with the Company, Executive will be required to provide
evidence of Executive’s identity and eligibility for employment in the United
States. It is required that Executive brings the appropriate documentation with
Executive at the time of employment. As a

 

9



--------------------------------------------------------------------------------

further condition of Executive’s employment with the Company, Executive shall
enter into and abide by the Company’s Confidential Information and Invention
Assignment Agreement (the “Confidential Information Agreement”).

(b)    Withholdings and Offsets. The Company shall be entitled to withhold from
any amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges that the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise. If Executive is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under this Agreement by the amount of
such indebtedness.

(c)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized director or officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(d)    Whole Agreement. This Agreement and the Confidential Information
Agreement represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior arrangements and
understandings regarding same, including, without limitation, any severance plan
of the Company’s.

(e)    Amendment. This Agreement cannot be amended or modified except by a
written agreement signed by Executive and an authorized member of the Company.

(f)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.

(g)    Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
that most accurately represents the intention of the parties hereto with respect
to the invalid or unenforceable term or provision.

(h)    Interpretation; Construction. The headings set forth in this Agreement
are for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

10



--------------------------------------------------------------------------------

(i)    Representations; Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(j)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

11.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

(a)    Board. The “Board” means the Company’s board of directors.

(b)    Cause. “Cause” means any one or more of the following: (i) Executive’s
willful failure substantially to perform his duties and responsibilities to the
Company or deliberate violation of a Company policy; (ii) Executive’s commission
of any act of fraud, embezzlement, dishonesty or any other willful misconduct
that has caused or is reasonably expected to result in material injury to the
Company; (iii) unauthorized use or disclosure by Executive of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of his relationship with the
Company; or (iv) Executive’s willful breach of any of his obligations under any
written agreement or covenant with the Company, including, without limitation,
this Agreement or the Confidential Information Agreement. With respect to
sub-clauses (i) and (iv) above, prior to terminating Executive for Cause (A) the
Company shall provide written notice of the events and circumstances giving rise
to Cause, (B) the Executive shall have 30 days to cure and (C) the Executive
must have failed to cure within such 30 day cure period.

(c)    Change in Control. “Change in Control” shall have the meaning set forth
in the Company’s 2017 Incentive Award Plan, as amended from time to time.
Notwithstanding the foregoing, a Change in Control must also constitute a
“change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A. The Company shall
have full and final authority, which shall be exercised in its discretion, to
determine conclusively whether a Change in Control of the Company has occurred
pursuant to the above definition, and the date of the occurrence of such Change
in Control and any incidental matters relating thereto; provided that any
exercise of authority is in conjunction with a determination of whether a Change
in Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

11



--------------------------------------------------------------------------------

(d)    Change in Control Period. “Change in Control Period” means the period of
time commencing three (3) months prior to and ending on the first (1st)
anniversary of the effective date of a Change in Control.

(e)    Covered Termination. “Covered Termination” shall mean the termination of
Executive’s employment either (i) by the Company other than for Cause or (ii) by
Executive for Good Reason.

(f)    Good Reason. “Good Reason” means Executive’s resignation from all
positions he then holds with the Company that is effective within one-hundred
twenty (120) days after the occurrence, without Executive’s written consent, of
any of the following: (i) a material reduction in Executive’s Base Salary as in
effect immediately prior to such reduction (other than in connection with a
general reduction of base salaries applicable to all employees in similar
positions not to exceed 10%); (ii) the relocation of Executive’s primary work
location to a facility or a location more than fifty (50) miles from Executive’s
then present location; (iii) a material reduction by the Company in the kind or
level of employee benefits to which Executive was entitled immediately prior to
such reduction with the result that Executive’s overall benefits package is
significantly reduced (other than in connection with a general reduction of
benefits applicable to all employees in similar positions); or (iv) the
significant reduction of Executive’s duties, authority or responsibilities
(taken as a whole), relative to Executive’s duties, authority or
responsibilities as in effect immediately prior to such reduction, provided,
that any change made solely as the result of the Company becoming a subsidiary
or business unit of a larger company in a Change in Control shall not provide
for Executive’s resignation for Good Reason hereunder. Notwithstanding the
foregoing, a resignation shall not constitute a resignation for “Good Reason”
unless the condition giving rise to such resignation continues more than thirty
(30) days following Executive’s written notice of such condition provided to the
Company within thirty (30) days of the first occurrence of such condition, and
Executive’s resignation is effective not later than thirty (30) days after the
expiration of such thirty (30) day cure period.

(Signature page follows)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized member, as of the day and year set forth
below.

 

RESTORATION ROBOTICS, INC. By:  

/s/ Ryan Rhodes

Title:   President and Chief Executive Officer Date:   November 29, 2017
EXECUTIVE

/s/ Mark Hair

Name:   Mark Hair Date:   December 1, 2017

 

Signature Page to Employment Agreement